—In an action, inter alia, to recover rental payments pursuant to certain equipment leases, the defendants appeal from (1) an order of the Supreme Court, Rockland County (Weiner, J.), dated July 15, 1996, which granted the plaintiffs motion for summary judgment on the complaint and struck the defendants’ answer, and (2) a judgment of the same court, entered September 5, 1996, which is in favor of the plaintiff and against them in the principal sum of $341,435.02.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The plaintiff made a prima facie showing of entitlement to judgment as a matter of law (see, CPLR 3212 [b]). In response, the defendants failed to demonstrate the existence of any triable issues of fact with respect to their defenses and counterclaims. Consequently, the Supreme Court properly granted the plaintiffs motion for summary judgment. Altman, J. P., Friedmann, Krausman and McGinity, JJ., concur.